Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 20 September 2019 with acknowledgement of a 371 PCT and foreign priority established by United Kingdom Application filed on 20 March 2017.
2.	Claims 1-13 are currently pending.  Claims 1 and 13 are independent claims. 
3.	The IDS submitted on 20 September 2019 and 28 September 2021 has been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and  4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cashin et al. U.S. Patent Application Publication No. 2014/0325688 (hereinafter ‘688) in view of Universita Degli Studi Di Unine  WO 2014/080272 (hereinafter ‘272) in further view of Fleishman et al. U.S. Patent No. 2007/0152840 (hereinafter ‘840).
	As to independent claim 1, “An anti-tamper assembly for a circuit board comprising one or more electronic components, the assembly comprising: a container having side walls, a first, closed end and a second, opposing, open end, the container being configured to be mounted on 
the following is not explicitly taught in ‘688:  
	“a source of radioactive particles mounted within said container” however ‘272 teaches generating random numbers from radioactive decay comprises a source of radioactivity inside the semiconductor on page 4, lines 5-20;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a tamperproof housing module taught in ‘688 to include a means to incorporate a radioactive source.  One of ordinary skill in the art would have been motivated to perform such a modification to improve security schemes by generating real randomness in numbers utilized for encryption see ‘272, page 1, line 14 through page 4, line 4.
the following is not explicitly taught in ‘688 and ‘272:
	“an image sensor for capturing image frames within said sealed cavity, in use, wherein said image sensor comprises a detector region defining an array of pixels; and a processor for receiving said captured image frames, monitoring said image frames for changes in the statistical distribution of active pixels and, in the event that statistical distribution of active pixels indicates the presence of a feature in an image frame, generating a tamper alert” however ‘840 teaches on optical anti-tamper system that detects an array of photosensitive elements when a layer or seal is broken and generates and alarm in paragraphs 85-90.

	
	As to dependent claim 4. “An anti-tamper assembly according to claim 1, wherein said radioactive source comprises a quantum random source of radioactive particles” is taught in ‘272 Abstract.
	As to dependent claim 5, “An anti-tamper assembly according to claim 1, wherein said radioactive source generates α-particles” is shown in ‘272 page 4, lines 9-17.
	As to dependent claim 6, “An anti-tamper assembly according to claim 1, wherein said radioactive source is Americium-241” is disclosed in ‘272 page 2, lines 23-26.
	As to dependent claim 7, “An anti-tamper assembly according to claim 1, wherein said container is formed of a metal, such as copper” is taught in ‘272 page 8, lines 29-33.
	As to dependent claim 8, “An anti-tamper assembly according to any of the preceding claim 1, wherein said processor is configured to perform a feature extraction process on said image frames and, in the event that a feature is detected in an image frame, generate a tamper alert” is shown in ‘840 paragraphs 85-90.
	As to dependent claim 9, “An anti-tamper assembly according to claim 8, wherein said processor is configured to transform each said image frame from a spatial domain to a frequency domain and use said frequency domain to perform said feature extraction technique” is disclosed in ‘840 paragraphs 85-90.

	As to dependent claim 11, “An anti-tamper assembly according to claim 1, wherein said detector region of said image sensor is a complementary metal-oxide semiconductor (CMOS) detector surface or a charge coupled device (CCD)” is shown in ‘840 paragraph 86.
6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cashin et al. U.S. Patent Application Publication No. 2014/0325688 (hereinafter ‘688) in view of Universita Degli Studi Di Unine  WO 2014/080272 (hereinafter ‘272) in further view of Fleishman et al. U.S. Patent No. 2007/0152840 (hereinafter ‘840) in further view of Busari U.S. Patent Application Publication No. 2009/0262928 (hereinafter ‘928).

	As to dependent claim 2, the following is not explicitly taught in ‘688, ‘272, and ‘840: “An anti-tamper assembly according to claim 1, wherein each image frame is represented by a spatial array of grey scale or colour depth values associated with respective active pixels” however ‘928 teaches using the color information associated with pixels for seeding a cryptographic random number generator in the Abstract, Figure 5, and paragraph 10.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a tamperproof housing module taught in ‘688, ‘840, and ‘272 to include a means to sense colour depth values associated with active pixels.  One of ordinary skill 

	As to dependent claim 3, “An anti-tamper assembly according to claim 2, wherein said processor is configured to, in respect of each of a plurality of image frames, generate a respective random number by combining said grey scale or colour depth values” is taught in ‘928 Figure 5, paragraph 10, and 18-20.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cashin et al. U.S. Patent Application Publication No. 2014/0325688 (hereinafter ‘688) in view of Universita Degli Studi Di Unine  WO 2014/080272 (hereinafter ‘272) in further view of Fleishman et al. U.S. Patent No. 2007/0152840 (hereinafter ‘840) in further view of Busari U.S. Patent Application Publication No. 2009/0262928 (hereinafter ‘928) in further view of Sanchez U.S. Patent Application Publication No. 2006/0011931 (hereinafter ‘931).

	As to dependent claim 12, the following is not explicitly taught in ‘688, ‘272, ‘and ‘840: “An anti-tamper assembly according to claim 1, wherein the assembly further comprises a power source mounted within said container” however ‘931 teaches radioactive source can be a power source in the Abstract, paragraphs 1and 7.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a tamperproof housing module taught in ‘688, ‘840, and ‘272 to include a means to supply power to the anti-tamper assembly.  One of ordinary skill in the art .


8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Universita Degli Studi Di Unine  WO 2014/080272 (hereinafter ‘272) in further view of Fleishman et al. U.S. Patent No. 2007/0152840 (hereinafter ‘840) in further view of Busari U.S. Patent Application Publication No. 2009/0262928 (hereinafter ‘928).
	
	As to dependent claim 13, “A random number generator comprising a sealed container within which is mounted a quantum random source of radioactive particles” is taught in ‘272 Abstract page45, lines 5-20; 
	“the random number generator further comprising a processor for receiving, from said image sensor” is shown in ‘272 Abstract, note the image sensor is the ‘radioactivity sensor’;
the following is not explicitly taught in ‘272:
	“and an image sensor comprising a detector region in the form of an array of pixels” and “captured image frames from within said sealed container representative of active pixels” however ‘840 teaches on optical anti-tamper system that detects an array of photosensitive elements when a layer or seal is broken and generates and alarm in paragraphs 85-90.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an apparatus and method to generate random number from radioactive decay taught in ‘272 to include a means sense pixels in an array .  One of ordinary 
the following is not explicitly taught in ‘272 and ‘840:
	“each captured image data set comprising an array of grey scale or colour depth values, and for combining, in respect of each captured image frame, said respective grey scale or colour depth values to generate a single respective number” however ‘928 teaches using the color information associated with pixels for seeding a cryptographic random number generator in the Abstract, Figure 5, and paragraph 10.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an apparatus and method to generate random number from radioactive decay taught in ‘272 and ‘840 to include a means to sense colour depth values associated with active pixels.  One of ordinary skill in the art would have been motivated to perform such a modification because it would improve the seeding of cryptographic random number generators see ‘928 paragraphs 2-7.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

________________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        5 November 2021